           Case 4:19-cr-00346-JM Document 4 Filed 06/05/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

UNITED STATES OF AMERICA                                                        PLAINTIFF

v.                                   No. 4:19-cr-00346-JM-01

TERRY LEWIS                                                                    DEFENDANT

                                              ORDER

       The motion filed by the United States to dismiss the information against Terry Lewis in

this matter is GRANTED. (Doc. No. 3) The information in the above referenced case is dismissed

without prejudice and the warrant recalled.

       IT IS SO ORDERED this 5th day of June, 2020.




                                                  JAMES M. MOODY, JR.
                                                  UNITED STATES DISTRICT JUDGE
